         Case 4:20-cv-00030-KGB Document 31 Filed 02/02/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ALICE WATTS, individually and on behalf
of all other similarly situated plaintiffs                                          PLAINTIFF

v.                              Case No. 4:20-cv-00030 KGB

CHI-ST. VINCENT INFIRMARY
MEDICAL CENTER, and AVECTUS
HEALTHCARE SOLUTIONS, LLC                                                       DEFENDANTS

                                            ORDER

       Before the Court is plaintiff Alice Watts individually and on behalf of all other similarly

situated plaintiffs’ motion for voluntary dismissal without prejudice (Dkt. No. 29). Ms. Watts

states this matter is in the beginning stages of discovery (Id., ¶ 3). Counsel for Ms. Watts states

that he has conferred with counsel for defendants and that separate defendant CHI-St. Vincent

Infirmary Medical Center does not object to the motion to voluntarily dismiss without prejudice

but that separate defendant Avectus Healthcare Solutions, LLC, objects that the voluntary

dismissal should be with prejudice (Id., ¶ 4). The Court has conferred with all counsel informally

and confirmed that neither defendant intends to file a written response to the motion for voluntary

dismissal without prejudice. For good cause shown, the Court grants the motion and dismisses the

complaint without prejudice (Dkt. No. 29). The Court denies as moot Ms. Watts’s pending motion

for extension of time to respond to discovery (Dkt. No. 30).

       It is so ordered this 2nd day of February, 2021.


                                                     _______________________________
                                                     Kristine G. Baker
                                                     United States District Judge
